— In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Pantano, J.), dated May 30, 1985, which denied its motion for summary judgment dismissing the complaint and, upon searching the record, granted summary judgment to the plaintiff and thereupon directed that a trial be held on the issue of the plaintiff’s damages.
Order affirmed, with costs.
*690The defendant admits its breach of the contract, but argues that the plaintiff failed to make a proper evidentiary showing before Special Term establishing his right to damages.
In our opinion, the papers submitted to Special Term sufficiently establish that a trial is required to determine the plaintiffs damages, if any. Brown, J. P., Weinstein, Niehoff and Eiber, JJ., concur.